DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


           Claims 8-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           In claim 8, “the blade grinder”, “the ram”, and “the tamping head” lack antecedent basis.           Claim 9 is indefinite regarding the fence as it is not clear as recited how same relates to the coffee beans and peripheral sealing portion in conjunction with the invention as disclosed.  It is suggested that the content of claim 4 be applied to claim 9 to provide clarity.           Claims 10-13 are indefinite with respect to the phrase “the system or cartridge of claim…” (line 1) because claims 9 is drawn only to a cartridge.            In claims 12 and 13, “the reversibly openable wall” lacks antecedent basis.            In claim 14, “the slidable wall”, “the cartridge”, “the openable wall”, “the cartridge chamber”, “the peripheral sealing portion”, and “the central portion”.                                                      Claim Interpretation
3.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

           The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            The pertinent recitations are as follows:             Claim 1 – “means for bringing….”; “means for roasting….”; “infuser means…”; “means delivering”.
 Claim 3 – “means for controlling…”.
            Claim 8 – “means for microwave heating…”; “means for closing…”.            Claim 14 – “means for bringing….”; “means for roasting….”; “infuser means…”; “means delivering”.                                                      Double Patenting
4.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.        Claims 1, 2, and 4 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, and 13 of copending Application No. 16/883696 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because said instant claims are generic to or fully encompass the scope of said claims of copending Application No. 16/883696.
           This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.6.        Claims 1 and 4 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 13 of copending Application No. 16/883711 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because said instant claims are generic to or fully encompass the scope of said claims of copending Application No. 16/883711.
          This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.7.       Claim 1 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/883709 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because said instant claims are generic to or fully encompass the scope of said claims of copending Application No. 16/883709.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.                                              Allowable Subject Matter
8.        Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           Claims 8 -14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.          Regarding claims 3-8, the prior art of record neither discloses nor teaches the particular system comprising an apparatus and coffee cartridge that operate in tandem wherein coffee cartridge holds coffee beans but is openable and formed to work with other parts of the apparatus to facilitate roasting beans, grinding beans into grounds, and extracting said grounds by the specific structures of the collector head, extraction sleeve, grinder, infuser head, and cartridge as recited.           Regarding claims 9-13, the prior art of record neither discloses nor teaches the particular cartridge equipped to operate in tandem with a coffee apparatus, said cartridge holding coffee beans but is openable through one wall  of said apparatus and comprising a fence which structured/positioned in the manner of the disclosed invention and wherein said cartridge is capable of aiding in roasting beans, grinding beans into grounds, and extracting said grounds in the apparatus as recited.           Regarding claim 14, the prior art of record neither discloses nor teaches the particular apparatus equipped to operate in tandem with a particular coffee cartridge to facilitate roasting beans, grinding beans into grounds, and extracting said grounds by the specific structures of the collector head, grinder, extraction sleeve, and infuser head as recited.
  


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
November 18, 2022